Citation Nr: 1317290	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  10-27 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a neurological disorder, claimed as muscular dystrophy (MD).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and L.H.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from September 1972 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2011, the Veteran testified during a hearing conducted via videoconference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The matter of entitlement to service connection for a neurological disorder, claimed as MD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1988 rating decision denied the Veteran's claim of service connection for muscular dystrophy, and a September 2002 rating decision denied his request to reopen his previously denied claim for service connection for MD; the Veteran did not appeal these determinations and no new and material evidence was received within one year of their issuance.

2.  The evidence added to the record since the September 2002 decision that declined to reopen the previously denied claim for service connection for muscular dystrophy raises a reasonable possibility of substantiating the claim. 






CONCLUSIONS OF LAW

1.  The August 1988 rating decision that denied the claim of entitlement to service connection for muscular dystrophy, and the September 2002 rating decision that declined to reopen the previously denied claim for service connection for MD, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  The evidence received since the September 2002 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of entitlement to service connection for a neurological disorder, claimed as muscular dystrophy, and then remands the appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

An August 1988 rating decision denied the Veteran's claim for service connection for muscular dystrophy, finding that there was no evidence that he was treated in service for muscular dystrophy and no evidence that the condition was manifested to a compensable degree within one year of his discharge from active service.  See e.g., 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

The evidence of record at the time of the RO's August 1988 decision included the Veteran's service treatment records.  Such records included a Report of Medical History completed in August 1972, prior to examination for enlistment, in which the Veteran reported dizziness or fainting spells, recurrent back pain, recent weight loss or gain, and broken bones.  He also reported that he was unable to perform sit ups.  On enlistment examination in September 1972, a neurological disability was not noted and the Veteran was found qualified for active duty.  When examined for discharge in June 1975, a neurological abnormality was not noted.

Also of record was a July 1982 private medical report from J.D.E., M.D., and J.A.G., M.D., neurologists at the University of South Carolina, who diagnosed the Veteran with probable facioscapulohumeral syndrome with a positive family history, clinical presentation, and electromyography findings to support the diagnosis.

The Veteran was notified in writing of the RO's August 1988 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the August 1988 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In January 2002, the RO received the Veteran's request to reopen his previously denied claim for service connection for muscular dystrophy.  The evidence added to the record at that time included a July 2001 signed statement from C.J.S., M.D., a neurologist, who reported that he treated the Veteran in the muscular dystrophy clinic for facioscapular humeral dystrophy.  The medical specialist explained that this was an inherited muscular dystrophy that produced significant weakness of the proximal arms and legs that impaired one's ability to walk and lift objects.  Also added to the record were private neurological treatment records, dated from May 1987 to July 2001, and records of the Veteran's time as a Merchant Marine from 1990 to 2000.

In a September 2002 rating decision, the RO denied the Veteran's request to reopen his previously denied claim for service connection for muscular dystrophy.  

The Veteran was notified in writing of the RO's September 2002 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b).  Hence, the September 2002 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in November 2009.  The evidence added to the record since the September 2002 rating decision includes the Veteran's written statements and oral testimony in support of his claim.  

During his June 2011 Board hearing, the Veteran and his agent argued that the Veteran had a "congenital defect" or "congenital disease" upon entry into the United States Navy.  See Board hearing transcript at pages 3 and 9.  The Veteran testified to experiencing problems in service that included difficulty performing sit ups, carrying a rifle, and lifting his duffel bag.  Id. at 4.  He did not feel as strong as his fellow servicemen, although such that was "probably not documented" in his service treatment records.  Id.  

It was asserted that, when examined for enlistment into service in 1982, the Veteran reported having dizziness and fainting spells, recurrent back pain, weight gain and loss, and a history of broken bones, that "could be" early signs of muscular dystrophy.  Id. at 6.  Approximately seven or eight years after his discharge, the Veteran's mother told him that she had been diagnosed with muscular dystrophy and urged him to be tested for the disease.  Id. at 4.

The Veteran also stated that, prior to entering service, he had difficulty lifting and bending and, in school, was unable to perform as many sit ups as others.  He recognized at an "early age" that he had some symtoms "of this happening".  Id. at 11.  The Veteran did not know if the stress of serving on a destroyer off the coast of Vietnam caused his dizzy spells.  Id. at 12.  He was initially diagnosed with muscular dystrophy in 1982 by Dr. G. and currently was treated by VA.  Id. at 15.

Further, L.H., a registered nurse, testified that symtoms varied with different types of muscular dystrophy and that muscle weakness, falls, loss of strength in muscle groups, and walking difficulty were all such signs, that could include dizziness.  Id. at 8.

Overall, the testimonial evidence added to the record since the last final denial describes an in-service injury and includes statements as to continuous symptomatology, that tend to suggest that a current neurological disability may be related to active service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for muscular dystrophy is reopened, and the appeal of this issue is granted. 



REMAND

The Veteran seeks service connection for muscular dystrophy.  During his June 2011 Board hearing, he and his agent contended that he had a congenital defect or disease that was aggravated by his active military service.  It was also argued that he was diagnosed with muscular dystrophy after his discharge and then accepted into the United States Merchant Marines from 1990 to 2000.  (The Board notes that the Veteran's time as a Merchant Marine, from 1990 to 2000, does not qualify as active service under 38 C.F.R. § 3.7(x)(15) (2012).) 

The Veteran testified that, prior to entering service, he had difficulty with lifting, bending, and performing as many sit ups as others in school.  He recognized at an "early age" that he had some symtoms.  See Board hearing transcript at page 11.  After entering military service, he had difficulty lifting and carrying objects and was weaker than other soldiers.  He is competent to report symptoms such as decreased strength and when such symptoms began.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The Veteran also reported that his mother was diagnosed with muscular dystrophy approximately seven or eight years after his discharge and urged him to get tested.  The July 1982 private record from Dr. J.G. shows that the Veteran was diagnosed with probable facioscapulohumeral syndrome with a positive family history.  The subsequent private records, dated in 1987, 1994, and from 2001 to 2009, reflect his treatment for muscular dystrophy.  

The July 2001 signed statement from Dr. C.J.S., a treating neurologist, indicates that the Veteran had an "inherited muscular dystrophy" that produced significant upper and lower extremity weakness that impaired his ability to walk and lift things.

Service treatment records show that, on the August 1972 Report of Medical History completed prior to enlistment into service, the Veteran checked yes to having dizziness or fainting spells, recurrent back pain, recent gain or loss of weight, and broken bones.  He also noted that he was unable to perform sit ups.  When examined for enlistment in September 1972, a neurological abnormality was not noted and the Veteran was found qualified for active service.  A neurological abnormality was not noted when the Veteran was examined for discharge in June 1975.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-2003. 

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

In sum, the law as interpreted under Cotant v. Principi, 17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d. at 1096.

Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2012); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant' s military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition.  Congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.   

Here, given the Veteran's credible testimony regarding the onset of his muscular dystrophy, the Board is of the opinion that he should be afforded a VA examination by a physician with expertise to determine if he had a disorder that existed prior to service and was aggravated by it.  The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003

Also, during his recent Board hearing, the Veteran reported that he was currently treated by VA for his muscular dystrophy.  See Board hearing transcript at page 15.  As such, the record suggests that additional VA medical evidence might be available that is not before the Board at this time regarding his claim for service connection for muscular dystrophy.  Thus, an effort should be made to obtain these VA medical records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, in July 2011, the Veteran submitted additional private medical evidence that included treatment records dated to October 2009 and a June 7, 2011 statement from L.H., the registered nurse, and information from the Internet regarding muscular dystrophy.  This evidence was not accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) review prior to submission to the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2012).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran in writing and request that he identify all VA medical facilities that treated him for the disability at issue.  Then obtain all VA medical records regarding such treatment, and any additional non-VA medical records identified by him.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(e) (2012).

2. Schedule the Veteran for VA neurologic examination performed by a physician with expertise in diagnosing muscular dystrophy to determine the current etiology of any muscular dystrophy disorder found to be present.  A complete history of the claimed disorder should be obtained from the Veteran.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  The Veteran's claims file should be made available to the examiner prior to the examination.  The physician-examiner is requested to address the following.

a. If muscular dystrophy disorder or other disorder of the muscular or neurologic system is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that such disorder was incurred in or aggravated by active service or is otherwise related to the Veteran's active duty. 

b. If the muscular dystrophy disorder (or other similarly diagnosed muscle/neurologic disorder) did not have its onset in service, the examiner should state whether it is undebatable (clearly and unmistakably) that the condition existed prior to the Veteran's active service, to include being a congenital defect.  The examiner should state whether the disorder is a disease or a congenital defect. 

c. If it is determined that it is undebatable that the identified disorder is a congenital defect, the examiner should opine whether a superimposed disability became manifested in service and, if so, address the nature of that superimposed disability.  

d. The examiner should then opine whether it is at least as likely as not (50 percent probability or greater) that the superimposed disability developed in service or is otherwise causally related to service; OR, in the alternative, whether any such relationship between service and the current disability is unlikely (i.e., less than a 50-50 probability)

e. If it is determined that it is undebatable that the identified disability is a congenital disease and not a defect, the examiner should provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder. 

All opinions and conclusions must be supported by a complete rationale.

3. Then, readjudicate the Veteran's claim in light of the additional evidence.  If the claim is not granted to his satisfaction, send him and his agent a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


